Citation Nr: 1449160	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  08-25 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent prior to June 25, 2012 and in excess of 20 percent since June 25, 2012 for degenerative disc disease of the cervical spine to include spondylosis and disc herniation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1977 to July 1980 and from December 1988 to December 2005.  The Board notes that there is a discrepancy as to the Veteran's active service dates.  The DD Form 214 lists the dates of the Veteran's second period of active duty as from December 1985 to December 2005 and then lists net active service as 17 years and one month.  On his original application for compensation, the Veteran listed his second period of active duty as from December 1988 to December 2005.   

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2012.  This matter was originally on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In May 2012, the Board also remanded a claim for service connection for a bilateral hip disorder.  This claim was subsequently granted in full by a January 2013 rating decision and is no longer on appeal.  


FINDINGS OF FACT

1.  Prior to June 25, 2012, the Veteran's cervical spine disability was not manifested by forward flexion 30 degrees or less; combined range of motion of the cervical spine 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes having a total duration of at least two weeks during a 12-month period.

2.  Since June 25, 2012, the Veteran's cervical spine disability has not been manifested by forward flexion 15 degrees or less; ankylosis; or incapacitating episodes having a total duration of at least four weeks during a 12-month period.



CONCLUSIONS OF LAW

1.  Prior to June 25, 2012, the criteria for an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine to include spondylosis and disc herniation were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2014).

2.  Since June 25, 2012, the criteria for an evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine to include spondylosis and disc herniation have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's May 2012 Remand, the Appeals Management Center (AMC) requested that the Veteran provide information as to all medical care providers who had treated him for cervical spine disorders since January 2006, scheduled him for a VA examination to determine the severity of his service-connected cervical spine disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2012 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran underwent VA examinations in August 2006 and June 2012.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the cervical spine disability.  They were each conducted after a review of the relevant evidence and a history obtained from the Veteran.  The cervical spine was tested for range of motion and functional capacity.  Diagnostic testing was reviewed.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

The Veteran was also provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for cervical spine degenerative disc disease, spondylosis, and disc herniation.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected cervical spine disability has been rated as 10 percent disabling prior to June 25, 2012 and as 20 percent disabling since June 25, 2012 pursuant to 38 C.F.R. § 4.71a, General Rating Formal for Diseases and Injuries of the Spine. 

The criteria for rating diseases and injuries of the spine are found in Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  In this case, the RO assigned the current evaluations under Diagnostic Code 5237 for cervical strain; however, since service connection has been established for degenerative disc disease as well as disc herniation, the Board has changed the Diagnostic Code to 5243 for intervertebral disc syndrome.

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.

Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

 Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The U.S. Court of Appeals for Veterans Claims (Court) has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In the January 2007 rating decision, service connection was also established for peripheral neuropathy of the right hand; however, service connection for peripheral neuropathy of the left hand was denied.  The Veteran did not appeal either determination; and they are not currently on appeal.  As such, the Board will not address at this time the neurological manifestations of the Veteran's service-connected spine disorder other than as they relate to the criteria for rating intervertebral disc syndrome under Diagnostic Code 5243.  

In order for an increased evaluation to be warranted for the Veteran's service-connected cervical spine disability prior to June 25, 2012, the evidence must show forward flexion 30 degrees or less; combined range of motion of the cervical spine 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes having a total duration of at least two weeks during a 12-month period.  In order for an increased evaluation to be warranted for the Veteran's service-connected cervical spine disability from June 25, 2012, the evidence must show forward flexion 15 degrees or less; ankylosis; or incapacitating episodes having a total duration of at least four weeks during a 12-month period.

The Veteran underwent VA examination in August 2006 at which time he complained of cervical spine pain that radiated from his neck to both upper extremities.  The Veteran stated that the pain was worse in the morning when he had neck stiffness and his arms were often numb.  The Veteran reported increased pain and neurologic symptoms with extension and lateral flexion of the neck to the right and left.  The Veteran noted that he was able to drive for two hours at a time but then must rest, that lifting 20 to 25 pounds and raising his arms greater than 90 degrees (above shoulder level) caused problems, and that during flare-ups which occurred one to two times per day, weakness of grip occurred.  Physical examination demonstrated flexion to 35 degrees, extension to 20 degrees, left lateral rotation to 45 degrees, right lateral rotation to 50 degrees, and right and left lateral flexion to 30 degrees.  Diagnosis was cervical spine spondylosis/degenerative disc disease/disc herniation, moderately disabling.  The examiner noted that in the case of the spine examined, the only limiting factor to range of motion was pain and that there was no evidence of weakness or incoordination following repetitive use.  The Veteran's posture was erect, and his gait was normal and nonantalgic.  The muscles of the cervical spine were slightly tender to palpation as were the trapezius muscles, but there was no evidence of scoliosis or kyphosis.  The musculature was normal in tone and bulk.  There were no spasms of the paraspinous muscles.

The Veteran underwent VA examination on June 25, 2012 at which time he denied flare-ups that impacted the function of the cervical spine as well as any incapacitating episodes over the prior twelve months due to intervertebral disc syndrome.  Physical examination demonstrated forward flexion to 30 degrees with pain at 25 degrees, extension to 20 degrees with pain at 15 degrees, right lateral flexion to 30 degrees with pain at 15 degrees, left lateral flexion to 35 degrees with pain at 30 degrees, right lateral rotation to 50 degrees with pain at 45 degrees, and left lateral rotation to 30 degrees with pain at 25 degrees.  After three repetitions, forward flexion to 30 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, right lateral rotation to 50 degrees, and left lateral rotation to 30 degrees.  The examiner noted that the Veteran did not have additional limitation of motion of the cervical spine following repetitive-use testing but did have additional functional loss with contributing factors being less movement than normal, pain on movement, and stiffness.  The Veteran demonstrated localized tenderness.

The Board has reviewed all the medical evidence pertaining to the Veteran's service-connected cervical spine disability.  Prior to June 25, 2012, spine flexion was limited at most to 35 degrees and combined range of motion was no less than 210 degrees. There were no spasms, postural abnormalities, ankylosis, or abnormality of musculature.  There were no incapacitating episodes reported.  On June 25, 2012, spine flexion was to 30 degrees; and there was no ankylosis or incapacitating episodes reported.   

The Board notes that there are no other clinical records which provide detailed findings with respect to the Veteran's cervical spine functioning.  Thus, prior to June 25, 2012, the Veteran's cervical spine disability did not approach the severity contemplated for an evaluation higher than 10 percent as it was not manifested by forward flexion 30 degrees or less; combined range of motion of the cervical spine 170 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; ankylosis; or incapacitating episodes having a total duration of at least two weeks during a 12-month period.  These symptoms were clearly not demonstrated by the record prior to June 25, 2012. 

Similarly, since June 25, 2012, the Veteran's cervical spine disability has not approached the severity contemplated for an evaluation higher than 20 percent as it has not been manifested by forward flexion 15 degrees or less; ankylosis; or incapacitating episodes having a total duration of at least four weeks during a 12-month period.  These symptoms were clearly not demonstrated by the record since June 25, 2012. 

The Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-207.  The August 2006 VA examiner noted that the only limiting factor to range of motion was pain and that there was no evidence of weakness or incoordination following repetitive use.  The June 2012 VA examiner noted that the Veteran did not have additional limitation of motion of the cervical spine following repetitive-use testing but did have additional functional loss with contributing factors being less movement than normal, pain on movement, and stiffness.  

To the extent that the Veteran claims that his pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current evaluation assigned as it is based on the objectively demonstrated reduced motion; the VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  Thus, even considering functional loss and painful, stiff motion, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent prior to June 25, 2012 and in excess of 20 percent since June 25, 2012.  As noted above, at the June 2012 VA examination, flexion was to 30 degrees with painful motion beginning at 25 degrees.  Thus, the Veteran was without pain until 25 degrees, at least 10 degrees more than the 15 degrees or less necessary for a 30-percent evaluation.  

Accordingly, an evaluation in excess of 10 percent prior to June 25, 2012, and in excess of 20 percent since June 25, 2012, is not warranted for the degenerative disc disease of the cervical spine to include spondylosis and disc herniation.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the none of the increased rating issues on appeal present such an unusual or exceptional disability picture at any time so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 

The criteria pertaining to spine disabilities in the Rating Schedule focus on the symptomatology which describes the Veteran's current disability picture.  The Veteran has described neck pain, stiffness, and loss of motion.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.
 
The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the Court held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  The June 2012 VA examiner opined that the Veteran's cervical spine condition did not have an impact on his ability to work.










      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial evaluation in excess of 10 percent prior to June 25, 2012 for degenerative disc disease of the cervical spine to include spondylosis and disc herniation is denied.

Entitlement to an evaluation in excess of 20 percent since June 25, 2012 for degenerative disc disease of the cervical spine to include spondylosis and disc herniation is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


